Title: From James Madison to George Watterston, 10 August 1820
From: Madison, James
To: Watterston, George


                
                    Dr Sir
                    Montpr. Aug 10. 1820
                
                I have recd. your favor of the 4th. accompanied by a copy of “the letters & sketches &c.” I had seen & read these as they successively issued from the press. I thank you for the collected form in which they now appear. Not venturing to pronounce on the likenesses of the portraits, particularly those of which the originals are least known to me, I can only pay a just tribute to the apparent capacity of the pencil furnishing them.
                
                On the other subject of your letter I am still more restrained by the personal concern involved in it. I allow myself only to say, that whatever errors may be seen or supposed in the Ex: administration of the federal Govt. whilst in my hands I feel not only a consciousness of pure intentions; but indulge a persuasion that it will not suffer from a candid & full review: And in that persuasion it can not be dissatisfactory to me, that the task shd. be undertaken by one who to every advantage of access to the ordinary sources of information, adds that of personal opportunities of judging in some cases, & who joins to both a determination not to permit his pen to swerve from the line of impartial History. How far I can aid your materials by explanations of events not otherwise attainable is a point on which some reserve may be imposed on me. I can feel none in assuring you that it will in no instance be so, by any distrust of the depository into which the explanations would pass. With this assurance be pleased to accept that of my friendly esteem & good wishes
                
                    J. M
                
            